Citation Nr: 1448031	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  07-29 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1987. 

This matter on appeal before the Board of Veterans' Appeals (Board) arises from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claim of entitlement to service connection for a psychiatric disability. 

In August 2008, the Veteran was provided a videoconference hearing before the undersigned Veterans Law Judge.  In November 2009, the Board reopened the Veteran's service connection claim and remanded it for additional development.

In an April 2011 decision, the Board denied the claim for service connection for a psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a November 2011 order, the Court granted a Joint Motion for Remand to vacate and remanded this matter to the Board for action consistent with the terms of the Joint Motion.

In March 2012, the Board remanded this matter for additional development.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that a psychiatric disability preexisted the Veteran's entrance to active duty.

2.  There is no clear and unmistakable evidence that the Veteran's pre-existing psychiatric disability was not aggravated by service.  In fact, there is probative evidence that there was in-service aggravation of a pre-existing psychiatric disability. 



CONCLUSION OF LAW

The criteria for service connection for the aggravation of a psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence that (1) the disease or injury existed prior to service, and (2) the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of the rebuttal standard attaches. VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (a clear and convincing evidence burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003 (2003); 69 Fed. Reg. 25178 (2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the Veteran received treatment for psychiatric problems prior to her period of active service.  Specifically, on a September 1981 enlistment report, she indicated that in July 1978 she had sought psychiatric treatment and been diagnosed with situational depressive reaction and hysterical behavior.   A February 2010 VA examiner found that the Veteran had a preservice history of depression.  In an August 2013 private psychological consultation report, G. A. Belle, Ph.D. concluded that the Veteran had a psychiatric disability prior to service.  

In this case, the Board finds that because a history of situational depression was noted upon entry, and based on conclusions by a February 2010 VA examiner and a private psychologist in August 2013 that the Veteran had a pre-existing psychiatric disability, the Board must conclude that there is clear and unmistakable evidence that the Veteran's psychiatric disability pre-existed service, as such, the presumption of soundness has been rebutted.

Where there is a preexisting disability, VA must show by clear and unmistakable evidence that the disability was not aggravated during service.

The Veteran, in written statements and testimony before the Board, attributes her current psychiatric problems to personal assault and hostile work stressors that she encountered in the Navy.  She, essentially, asserts that the unwanted physical contact and sustained period of physical harassment in service led to an exacerbation of the pre-existing mental disorder.

The Veteran's service medical records show that, on a July 1983 physical examination report, she recounted her history of depression.  Two months later, the Veteran again sought psychiatric treatment.  Based on her reported history, the Veteran was diagnosed with situational depression, well resolved, and deemed fit to return to duty. 

Subsequent service medical records dated in September 1986 show additional complaints of depression, which the Veteran now attributed to her estrangement from her husband and young child.  On mental status evaluation, she displayed an anxious mood, but denied any suicidal ideation.  Based on her reported symptoms and display of anxiety, the Veteran was assessed with marital problems and borderline personality traits.  She was subsequently recommended for an early transfer to a station near her home. Thereafter, on January 1987 discharge examination, the Veteran reported that she had been experiencing significant stress, accompanied by frequent headaches, loss of appetite, and weight loss.

Post-service private and VA medical records show that the Veteran has undergone extensive inpatient and outpatient treatment for psychiatric symptoms, which have been alternately diagnosed as PTSD, manic depression, major depressive disorder, adjustment disorder with anxious mood, bipolar disorder, and borderline personality disorder.  Additionally, the Veteran's Social Security Administration (SSA) records show that she has been unemployed since 2000 and is currently receiving SSA disability compensation due to mental health problems.  Post-service medical records also show complaints of sexual harassment and abuse in the military.  

A February 2010 VA examination report shows that the Veteran complained of terrible mood swings that began in service, although she acknowledged that she had not sought treatment at that time.  The Veteran acknowledged a post-service history of alternating mania and depression, with corresponding bouts of hypersexuality and diminished libido.  The VA examiner diagnosed the Veteran with bipolar disorder, not otherwise specified, and determined that the Veteran's bipolar disorder was not related to reported in-service stressors or to any other aspect of her service.  As a rationale for that opinion, the examiner noted that, while the Veteran had a preservice history of depression and had complained of being depressed in service, both her pre-enlistment and in-service symptoms appeared to be due to situational factors.  Moreover, the examiner observed that the Veteran's depression had resolved by the time of discharge, as evidenced by the absence of any psychiatric diagnosis on separation examination.  In addition, the examiner noted that the Veteran had displayed no signs of mania while on active duty and that her bipolar symptoms had not manifested until after she completed her degree program, several years after discharge from active duty.  The examiner also acknowledged the Veteran's history of treatment for PTSD, but opined that she did not currently meet the DSM-IV criteria for that disorder.  Nor did the examiner find any competent evidence of a nexus between the Veteran's current psychiatric symptoms and the reported in-service stressors.  On the contrary, the examiner determined that the Veteran's reports of in-service sexual harassment were not sufficiently detailed to support a DSM-IV diagnosis of PTSD and that her current objective psychiatric manifestations did not otherwise suggest that such a diagnosis was warranted.  However, the examiner did not provide an opinion as to whether any pre-existing psychiatric disability was aggravated by service, the issue remaining to be resolved.  Therefore, the February 2010 VA examiner's opinion is of little probative value on the issue of aggravation.  

A March 2013 VA PTSD examination report shows that the examiner diagnosed bipolar I disorder, most recent episode depressed.  The Veteran reported that in service she was subjected to sexual comments and sexual harassment which her superiors did nothing about.   The examiner noted that the Veteran's stressors were sexual comments and advances by superiors and coworkers and that the Veteran did not have an exposure to a traumatic event in service.  The examiner concluded that the Veteran did not satisfy the criteria for a diagnosis of PTSD.  The examiner opined that the Veteran's bipolar I disorder was less likely than not related to service.  The examiner noted that the Veteran's service treatment records noted a situational depression related to marital conflict and separation from a young child.  Later evaluations were silent with regard to complaints of depression or mania, suggesting that the situational depression was resolved.  She sought mental health treatment several years after discharge from service.  The examiner did not provide an opinion whether the Veteran's pre-existing psychiatric disability was aggravated by service, the issue remaining to be resolved.  Therefore, the March 2013 VA examiner's opinion is of little probative value.  

An August 2013 private psychological consultation report from G. A. Belle, Ph.D., shows a review the claims file and a clinical interview with the Veteran.  Dr. Belle diagnosed PTSD, bipolar disorder, and borderline personality disorder.  The doctor opined that it was more likely than not that the Veteran suffered from PTSD prior to service due to the traumatization of being sexually assaulted as a child.  The doctor found that the childhood assault was evidenced based on a review of the claim file.  The doctor stated that it was not surprising that no clear diagnosis was shown at that time in the 1970s because no clear evidence of abuse was available, nor did there exist a clear understanding of PTSD.  Because of the extreme level of distrust the Veteran had for everyone, except her children, in her life, based on her time in service, it was not surprising to the doctor that the Veteran denied a sexual abuse history during the interview and to numerous mental health professionals previously.  The doctor found that a trigger existed in the Veteran's situation as evidenced by the numerous instances of sexual harassment that the Veteran endured while serving on active duty.  Her history of military sexual harassment in conjunction with her past history of sexual abuse served as the foundation of her PTSD diagnosis.  The triggers included, at a minimum, numerous duty assignments, transfers, and rate changes.  While some of those may have very well been in the normal course of military duty, some were also coupled with reports of mental health symptoms.  That definitely supported the later claim of harassment by superiors, which was in itself an aggravating factor for her PTSD.  The doctor further stated that considering that the Veteran's PTSD pre-existed service and was grossly aggravated by military service, there was evidence that the disability was "compensable" in nature after the aggravation.  

In a February 2014 medical opinion from the prior VA examiner, the examiner continued to opine that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner stated a continues opinion that the Veteran's diagnosed bipolar disorder and borderline personality disorder were both less likely than not related to service.  As noted in previous examinations, situational depression was noted in service and reported as resolved prior to discharge.  The next reports of mental health difficulties were noted for approximately ten years after discharge.  

The Board finds that the February 2010, March 2013, February 2014 VA medical opinion did not address the key issue remaining to be resolved of whether there is clear and unmistakable evidence that the Veteran's pre-existing psychiatric disability was not aggravated by service.  Therefore, those opinions are of little probative value.  However, the August 2013 private opinion from Dr. Belle found that the Veteran's pre-existing psychiatric disability was aggravated by service.  While the explanation is brief, it clearly sets forth the triggers and provides a plausible rationale and is therefore probative on the issue at hand.  While there is a contrary VA medical opinion, the evidence must show that it is clear and unmistakable that the preexisting disability was not aggravated.  The burden to show no aggravation of a pre-existing disease or disability during service is an onerous one that lies with the government.  Cotant v. Principi, 17 Vet. App. 116 (2003); Kinnaman v. Principi, 4 Vet. App. 20 (1993).

In this case, the Board concludes that there is no clear and unmistakable evidence that the Veteran's pre-existing psychiatric disorder was not aggravated during service.  Therefore, service connection for the aggravation of a psychiatric disability is granted. 


ORDER

Service connection for the aggravation of a psychiatric disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


